United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1322
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jerry W. West,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 6, 2007
                                Filed: July 10, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jerry W. West appeals the sentence the district court1 imposed after he pleaded
guilty to receiving child pornography, in violation of 18 U.S.C. § 2252(a)(2) (Count
1); possessing child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) (Count
2); and criminal forfeiture of two computers, pursuant to 18 U.S.C. § 2253 (Count 3).
The district court sentenced West to concurrent prison terms of 180 months on Count
1 (the statutory minimum) and 120 months on Count 2, and concurrent supervised
release terms of life. West’s counsel now moves to withdraw and has filed a brief

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
under Anders v. California, 386 U.S. 738 (1967), arguing West’s sentence on Count
1 is unreasonable under United States v. Booker, 543 U.S. 220 (2005). This argument
is unavailing. See United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006) (“Booker
does not relate to statutorily-imposed sentences”).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-